                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

SHAWN MICHAEL MARTIN,
                                                                        Case No. 2:18-cv-00663-YY
               Plaintiff,
                                                                                              ORDER
       v.

SERGEANT LARKIN, et al.,

               Defendants.

YOU, Magistrate Judge.

       Plaintiff, an inmate at the Snake River Correctional Institution, brings this civil rights action

pursuant to 42 U.S.C. § 1983 pro se. Currently before the Court is plaintiff’s Motion to Voluntarily

Dismiss Without Prejudice (ECF No. 120). All parties have consented to allow a Magistrate Judge

to enter final orders and judgment in this case in accordance with Fed. R. Civ. P. 73 and 28 U.S.C.

§ 636(c), and defendants have informed the Court that there is no objection to plaintiff's Motion.




1 - ORDER
       Accordingly, the Court GRANTS plaintiff's Motion to Voluntarily Dismiss Without

Prejudice (ECF No. 120). The Court FINDS MOOT all other pending Motions. The voluntary

dismiss of this action is not a dismissal subject to the provisions of 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

       DATED this 2nd day of July, 2019.


                                              /s/ Youlee Yim You
                                              Youlee Yim You
                                              United States Magistrate Judge




2 - ORDER
